Case 3:20-cv-00690-MHL-EWH Document 23 Filed 08/17/21 Page 1 of 1 PageID# 140




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


 IVORY LAVAR KEYES,

         Petitioner,
 v.                                                                    Civil Action No. 3:20CV690

 HAROLD W. CLARKE,

         Respondent.

                                           FINAL ORDER

         In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

 that:

         1.     The Report and Recommendation (ECF No. 21) is ACCEPTED and ADOPTED;
         2.     Keyes’ claims and the action are DISMISSED; and,
         3.     The Court DENIES a certificate of appealability.

         Should Keyes desire to appeal, a written notice of appeal must be filed with the Clerk of

 the Court within thirty (30) days of the date of entry hereof. Failure to file a notice of appeal

 within that period may result in the loss of the right to appeal.

         The Clerk is DIRECTED to send the Memorandum Opinion and Order to Keyes and

 counsel of record.

         It is so ORDERED.

                                                                                  /s/
                                                                                  //ss/
                                                                M.. Hannah
                                                                M   Haan
                                                                       nnnaah La
                                                                              L
                                                                              Lauck
                                                                               auucck
                                                                United States District Judge
 Date: August 17, 2021
 Richmond, Virginia
